 1    Sylvia Chiu (Bar No. 269844)
      sylvia.chiu@dentons.com
 2    Connor M. Scott (Bar No. 321714)
      connor.scott@dentons.com
 3    DENTONS US LLP
      601 South Figueroa Street, Suite 2500
 4    Los Angeles, California 90017
      Telephone: (213) 623-9300
 5    Facsimile: (213) 623-9924
 6    Shari L. Klevens (Admitted Pro Hac Vice)
      shari.klevens@dentons.com
 7    DENTONS US LLP
      1900 K Street, N.W.
 8    Washington, D.C. 20006
      Telephone: (202) 496-7500
 9    Facsimile: (202) 496-7756
      Attorneys for Defendant
10    ZURICH AMERICAN INSURANCE COMPANY
11
12                         UNITED STATES DISTRICT COURT
13                       EASTERN DISTRICT OF CALIFORNIA
14
     BODY XCHANGE SPORTS CLUB,
15   LLC, a California Limited Liability   Case No. 1:20-cv-01518-NONE-JLT
     Company,
16                                         STIPULATION AND ORDER RE
                  Plaintiff,               EXTENSION OF DEADLINE TO
17           v.                            FILE REPLY BRIEF
18   ZURICH AMERICAN INSURANCE             Assigned to Hon. Jennifer L. Thurston
     COMPANY, a New York corporation;      U.S. Magistrate Judge
19   and DOES 1-25, inclusive,
                                           Complaint Filed:       July 21, 2020
20                Defendant.               Date Removed:          October 28, 2020
21
22   /////
23   /////
24   /////
25   /////
26   /////
27   /////
28   /////
                                       1                          1:20-cv-01518-NONE-JLT
                                                        Stipulation and Order re Extension of
                                                                 Deadline to File Reply Brief
 1           Plaintiff, Body Xchange Sports Club, LLC, and Defendant, Zurich American
 2   Insurance Company (collectively, the “Parties”), through their respective
 3   undersigned counsel, hereby enter into the following Stipulation Regarding
 4   Extension of Deadline to File Reply Brief:
 5           WHEREAS, on May 12, 2021, Zurich American Insurance Company
 6   (“Zurich”) filed its Motion for Judgment on the Pleadings setting the hearing for
 7   June 9, 2021.
 8           WHEREAS, on May 13, 2021, the Court issued a minute order vacating the
 9   June 9, 2021 Motion for Judgment on the Pleadings hearing date as follows: “The
10   parties are informed that . . . the recently-filed [15] MOTION for JUDGMENT will
11   be heard and decided by the undersigned. No hearing will be calendared . . . The
12   hearing date chosen by the filing party serves only to set the opposition and reply
13   filing deadlines . . . . ”
14           WHEREAS, on May 26, 2021, Plaintiff filed its Opposition to Zurich’s
15   Motion for Judgement on the Pleadings, and Zurich’s Reply is currently due on
16   June 2, 2021.
17           WHEREAS, on May 27, 2021, the parties met and conferred regarding the
18   briefing deadline, and Plaintiff’s counsel agreed to extend Zurich’s deadline to file
19   its Reply by seven (7) days to June 9, 2021 pending this Court’s approval.
20            IT IS HEREBY STIPULATED AND AGREED THAT:
21
             1.    The Parties agree to extend the deadline for Zurich to file its Reply to
22
      June 9, 2021 from June 2, 2021.
23
     /////
24
     /////
25
     /////
26
     /////
27
     /////
28
                                           2                               1:20-cv-01518-NONE-JLT
                                                                 Stipulation and Order re Extension of
                                                                          Deadline to File Reply Brief
 1   IT IS SO STIPULATED.
 2
 3 Dated: May 27, 2021                     DENTONS US LLP
 4
                                           By: _______________________________
 5                                               Shari L. Klevens
                                                 Sylvia Chiu
 6                                               Connor M. Scott
 7                                         Attorneys for Defendant
                                           ZURICH AMERICAN
 8                                         INSURANCE COMPANY
 9
     Dated: May 27, 2021                   SHERNOFF BIDART ECHEVERRIA LLP
10
11                                         By: _______________________________
                                                 Charles Mayr
12
                                           Attorneys for Plaintiff
13                                         BODY XCHANGE SPORTS CLUB, LLC
14
                                           ORDER
15
16         For the reasons set forth above, the deadline to file a reply is extended to
17   June 9, 2021.
18
19   IT IS SO ORDERED.

20      Dated:   May 28, 2021
21                                              UNITED STATES DISTRICT JUDGE

22
23
24
25
26
27
28
                                          3                               1:20-cv-01518-NONE-JLT
                                                                Stipulation and Order re Extension of
                                                                         Deadline to File Reply Brief
